DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 10/01/2021.

Examiner's Statement of reason for Allowance
Claims 1-7, 11-18, 22 and 23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method of wireless communication of a user equipment (UE), comprising: determining to transmit a preamble sequence to a base station at a random access occasion in a random access procedure when the UE is in a connected state; determining that the random access occasion is in a same predetermined time period as an uplink channel or sounding reference signal that is scheduled to be transmitted to the base station; determining that a first timing advance value is to be applied to transmission of the preamble sequence and that a second timing advance value is to be applied to transmission of the uplink channel or sounding reference signal, the first timing advance and the second timing advance being different; and refraining from transmitting the preamble sequence or refraining from transmitting the uplink channel or sounding reference signal, when the UE is not configured to apply different timing advance values in the same predetermined time period.
The closest prior art, as previously recited, Dinan et al. (US 2013/0188582 A1), Hole et al. (US 2011/0222475 A1), Jiang et al. (US 2020/0337011 A1), are also generally directed to various aspects of receiving a timing advance command from a terminal equipment.  However, .
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478